                         Robert W. Sadowski PLLC

800 Third Avenue, 28th Floor                                         Fax: 646-503-5348
New York, New York 10022                                                               2/14/2020
                                                                     rsadowski@robertwsadowski.com
Phone: 646-503-5341

Via ECF
Hon. Barbara C. Moses                                                February 14, 2020
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007
        Re: Dr. Dan Giurca v. Montefiore Health System et al., 1:18-cv-11505(DAB) (BCM)
Dear Magistrate Judge Moses:
        We represent the Plaintiff Dr. Dan Giurca in the above-referenced action, which is
currently scheduled for Rule 37.2 conference on February 27, 2020 at 11:00 a.m. (Doc. 64). We
are requesting a brief adjournment of the conference and a corresponding extension of the time
for the parties’ submission of a joint letter. This is the first request for an adjournment, and
counsel for defendants have graciously agreed to an adjournment of the conference. The reason
for the request for an adjournment is that I am scheduled to be in Washington, D.C., at a False
Claims Act conference sponsored by the American Bar Association on February 27 & 28, 2020.
                                              Respectfully submitted,
                                              s/Robert W. Sadowski
                                              Robert W. Sadowski




                Application GRANTED. The discovery conference scheduled for
                February 27, 2020, is ADJOURNED to March 4, 2020, at 11:00
                a.m., in Courtroom 20A. The parties' joint letter (see Dkt. No. 64)
                is due no later than March 2, 2020.
                SO ORDERED.


                _____________________________________
                Barbara Moses, U.S.M.J.
                February 14, 2020
